                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

UNITED STATES OF AMERICA,                        CR-15-44-GF-BMM-JTJ

                Plaintiff,

      vs.
                                                           ORDER
PAUL DARRELL RED EAGLE, SR.,

                Defendant.

      United States Magistrate Judge John Johnston conducted a revocation

hearing in this matter on February 6, 2019. (Doc. 95.) The United States alleged

that Paul Darrell Red Eagle, Jr. violated his conditions of supervised release by (1)

consuming alcohol; (2) using methamphetamine; (3) failing to report for substance

abuse treatment; and (4) committing another crime. (Doc. 92 at 1-2.)

      Judge Johnston entered Findings and Recommendations in this matter on

February 7, 2019. (Doc. 99.) Red Eagle waived his right to object to Judge

Johnston’s Findings and Recommendations. Id. at 3-4. When a party makes no

objections, the Court need not review de novo the proposed Findings and

Recommendations. Thomas v. Arn, 474 U.S. 140, 153-52 (1986). This Court will

review Judge Johnston’s Findings and Recommendations, however, for clear error.
McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981).

      The admitted violations prove serious and warrant revocation of Red Eagle’s

supervised release. Judge Johnston has recommended that the Court revoke Red

Eagle’s supervised release and commit Red Eagle to the custody of the Bureau of

Prisons for a term of 4 months, with 32 months of supervised release to follow.

(Doc. 99 at 3.)

      The Court finds no clear error in Judge Johnston’s Findings and

Recommendations. Red Eagle’s violation of his conditions represents a serious

breach of the Court’s trust. A sentence of 4 months custody, followed by 32

months of supervised release represents a sufficient, but not greater than necessary

sentence.

      IT IS ORDERED that Judge Johnston’s Findings and Recommendations

(Doc. 99) are ADOPTED IN FULL.

      IT IS FURTHER ORDERED that Defendant Paul Darrell Red Eagle, Sr.

be sentenced to 4 months custody with 32 months of supervised release to follow.

      DATED this 20th day of February, 2019.
